            Case 2:92-cr-00289-JCM-VCF Document 23
                                                24 Filed 04/08/21
                                                         04/09/21 Page 1 of 3



1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    District of Nevada
     Nevada Bar No. 14853
3    RONALD L. CHENG
     Assistant United States Attorney
4    501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
5    Tel: (702) 388-6621
     Fax: (702) 388-6418
6    Email: ronald.cheng@usdoj.gov

7    Attorneys for the United States of America

8
                                 UNITED STATES DISTRICT COURT
9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                        Case No. 2:92-cr-00289-JCM-VCF
11
                       Plaintiff,                     GOVERNMENT’S MOTION FOR
12                                                    LEAVE TO DISMISS PURSUANT TO
                           vs.                        FEDERAL RULE OF CRIMINAL
13                                                    PROCEDURE 48(a)
     EDUARDO DE LOS REYES,
14
                      Defendant.
15

16

17
            Plaintiff United States of America, by and through its counsel of record, Christopher
18
     Chiou, Acting United States Attorney, and Ronald L. Cheng, Assistant United States
19
     Attorney, counsel for plaintiff United States of America, respectfully moves for leave of
20
     Court to dismiss the indictment and any outstanding warrant (if any) against defendant
21
     Eduardo De Los Reyes, pursuant to Rule 48(a), Federal Rules of Criminal Procedure. The
22
     United States evaluated the age of the case and determined that dismissing the case, and
23
     any outstanding warrant, is in the best interests of justice.
24
           Case 2:92-cr-00289-JCM-VCF Document 23
                                               24 Filed 04/08/21
                                                        04/09/21 Page 2 of 3




1          Accordingly, the United States respectfully requests that the Court dismiss the

2    indictment and any outstanding warrant against the above-captioned defendant.

3          Dated: April 8, 2021.

4                                              Respectfully Submitted,

5
                                                  CHRISTOPHER CHIOU
6                                                 Acting United States Attorney

7
                                                  By /s/Ronald L. Cheng
8                                                 RONALD L. CHENG
                                                  Assistant United States Attorney
9
                                                  Attorneys for Plaintiff
10                                                UNITED STATES OF AMERICA

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                              2
           Case 2:92-cr-00289-JCM-VCF Document 23
                                               24 Filed 04/08/21
                                                        04/09/21 Page 3 of 3




1                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
2

3    UNITED STATES OF AMERICA,                        Case No. 2:92-cr-00289-JCM-VCF

4                     Plaintiff,                      [PROPOSED] ORDER OF DISMISSAL

5                        vs.

6    EDUARDO DE LOS REYES,

7                    Defendant.

8

9

10          Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the
11   United States hereby dismisses without prejudice the indictment and quashes the arrest
12   warrant against defendant Eduardo De Los Reyes.
13                                                  CHRISTOPHER CHIOU
                                                    Acting United States Attorney
14

15                                                  By /s/Ronald L. Cheng
                                                    RONALD L. CHENG
16                                                  Assistant United States Attorney

17                                                  Attorneys for Plaintiff
                                                    UNITED STATES OF AMERICA
18
            Leave of Court is granted for the filing of the above dismissal.
19
            Dated: April
                   April9, 2021.
                         ____, 2021.
20

21                                                  THE HON. JAMES C. MAHAN
                                                    United States District Judge
22

23

24
                                                3
